                 Case 19-25589-RAM          Doc 31     Filed 01/30/20      Page 1 of 1




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI-DADE DIVISION

 In re:                                                   Case Number: 19-25589-RAM
                                                          Chapter 13
 PEGGY HERRERA BEOVIDES

        Debtor.
 ____________________________________/

    CERTIFICATE OF SERVICE OF NOTICE OF HEARING ON APPLICATION FOR
    COMPENSATION FOR PROFESSIONAL SERVICES OR REIMBURSEMENT OF
             EXPENSES BY ATTORNEY FOR CHAPTER 13 DEBTORS




          I HEREBY CERTIFY that a true and correct copy of the foregoing was sent, via

Regular U.S. Mail, this 30th day of January, 2020 to all parties listed below.

Nancy K. Neidich, Esq.    Assistant US Trustee               Peggy Herrera Beovides
                                  st
P.O. Box 279806           51 SW 1 Avenue, #1204              15950 SW 66 Terrace
Miramar, FL 33027         Miami, Florida 33130               Miami, FL 33193
Via CM/ECF                Via CM/ECF
               CERTIFICATE
               PURSUANT TO                KINGCADE & GARCIA, P.A
          LOCAL RULE 9011-4(B)            Counsel for the Debtor
                                                     Kingcade Building
                                                     1370 Coral Way
              I HEREBY CERTIFY that I                Miami, Florida 33145-2960
          am admitted to the Bar of the              WWW.MIAMIBANKRUPTCY.COM
          United States District Court for           Telephone: 305-285-9100
          the Southern District of Florida           /s/ Timothy S. Kingcade
                                                     x Timothy S. Kingcade, Esq., FBN 082309
          and I am in compliance with the            □ Wendy Garcia, Esq., FBN 0865478
          additional qualifications to               □ Jessica L. McMaken, Esq., FBN 580163
          practice in this Court set forth in
          Local Rule 2090-1(A).
